The owner of cattle kept on land of another, but remaining in his own care and control, is liable for their trespasses on land of a third person; but if the owner or occupant of the land has the custody, he and not the owner of the cattle is liable. Tewksbury v. Bucklin, 7 N.H. 518, 521; Noyes v. Colby, 30 N.H. 143, 153. The defendant owned and occupied the land where the cattle were kept, and had the care and control of them. He was not a mere servant of the owner, acting under his directions, but, as general agent, had charge of the cattle kept there, and was liable for their trespasses. *Page 561 
The judgment in the action before review having been satisfied by the statutes in force when the review was undertaken, the defendant was entitled to recover the amount of reduction of the former's judgment and costs not exceeding the reduction.
Exceptions overruled.
SMITH J., did not sit: the others concurred.